Citation Nr: 1120866	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Coast Guard, with active service from June 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

Procedural History

Because of the complex procedural history of the Veteran's claim, the Board concludes that a brief recounting of such would be helpful.  

In March 1991, the Veteran filed a claim seeking compensation from VA for "major depression, explosive personality and alcohol abuse."  The claim was denied by the RO in a July 1991 rating decision.  After the Veteran submitted additional evidence, the RO confirmed the denial of the Veteran's claim in a confirmed rating decision later that same month.  The Veteran expressed disagreement with this determination and perfected an appeal.  In February 1992, the Veteran presented oral testimony at a formal Decision Review Officer (DRO) hearing at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

In an April 1993 decision, the Board denied the Veteran's claim.  The Veteran expressed disagreement with the Board's determination, but failed to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court); instead, the RO interpreted the Veteran's disagreement as a petition to reopen his previously-denied claim.  In a December 1994 rating decision, the RO denied the Veteran's claim, determining that new and material evidence had not been submitted sufficient to reopen the previously-denied claim.  The Veteran failed to express disagreement with this determination, and the December 1994 rating decision became final.  

A VA Form 119 (Report of Contact) dated in April 2005 reflects that the Veteran contacted VA and asserted that he wished to reopen his previously-denied claim for "a psychiatric disorder" and "alcohol abuse secondary to [a] psychiatric disorder."  The RO characterized the Veteran's assertion as one claim, "entitlement to service connection for explosive and borderline personality disorders with alcohol abuse," and denied such in a November 2006 rating decision.  The Veteran later clarified that he was not seeking a separate claim for alcohol abuse.  The Veteran expressed disagreement with the November 2006 denial of his claim and perfected the current appeal.  

In his October 2007 substantive appeal [VA Form 9], the Veteran indicated his desire to present evidence and testimony at a formal RO hearing before a DRO.  In correspondences dated in February 2008 and June 2008, the Veteran stated that he no longer desired to have such a hearing.  The Veteran has not since requested another hearing.  The hearing request is therefore deemed to have been withdrawn.

In a May 2008 rating decision, the RO denied the Veteran's claims of (1) entitlement to service connection for a bilateral hearing loss disability and (2) entitlement to service connection for a brain disease due to head trauma.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  That is, no such disagreement is in the claims file presently before the Board.  As such, those matters are not in appellate status and will be discussed no further.  

During the pendency of this appeal, the Veteran has asserted that his psychiatric disabilities render him unemployable.  The Board notes the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); however, the Court's holding in Rice only applies when an increased evaluation claim is properly before the Board.  Such is not the case here.  Therefore, in the circumstances of this case, the Court's holding in Rice is inapplicable, and the Board REFERS the Veteran's claim for TDIU (total disability rating as a result of unemployability due to service-connected disability) to the agency of original jurisdiction (AOJ) for further development and adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Characterization of the Veteran's Claim

As will be further discussed below, the Board is reopening the Veteran's previously-denied claim.  During the pendency of the Veteran's appeal, the Court has held that VA unduly limits its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  Indeed, the Veteran has been variously diagnosed with several psychiatric disorders.  In light of the Veteran's varying psychiatric diagnoses and the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as stated on the title page.  Additionally, this is in line with the claim that was previously denied-a claim of service connection for an acquired psychiatric disorder.

(By the decision below, a previously denied claim of service connection for an acquired psychiatric disorder is reopened.  The underlying claim of service connection is the subject of a remand that follows the decision below.)


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Additional evidence received since the December 1994 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises the possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1994 RO rating decision, denying the Veteran's petition to reopen a claim of service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board further notes that, during the pendency of the present appeal, the Veteran has been diagnosed with PTSD.  Regarding claims dealing specifically with service connection for PTSD, three elements must be present:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39843-52 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Further, congenital or developmental defects, such as personality disorders, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 4.127 (2010); see also Beno v. Principi, 3 Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding Secretary's authority to exclude certain conditions from consideration as disabilities under 38 C.F.R. § 4.9).  However, service connection may be granted for disability due to in-service aggravation of such a condition due to superimposed disease or injury.  See 38 C.F.R. §§ 3.310; 4.127 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In that VA General Counsel Opinion, the term "disease" was characterized as "any deviation from or interruption of the normal structure or function of any part, or system of the body that was manifested by a characteristic set of symptoms or signs and whose etiology, pathology and prognosis may be known or unknown."  The term "defect" was defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 49.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 49.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

The Veteran previously filed a claim for service connection for an acquired psychiatric disorder.  As noted in the introduction, the Board denied the claim in April 1993.  Thereafter, the RO denied the Veteran's petition to reopen the claim in the December 1994 rating decision.  Specifically, the Veteran's claim was denied on the basis that the medical evidence submitted did not reflect that the claimed psychiatric conditions were present during the Veteran's service and were not otherwise causally related to his service.  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

At the time of the final December 1994 rating decision, the evidence of record included the Veteran's service treatment records, the report of a May 1991 VA examination, statements from the Veteran, and private treatment records from B.G.A., M.D. and W.L.R., M.D.  

The Board notes the RO failed to reopen the Veteran's claim in the November 2006 rating decision, the September 2007 statement of the case (SOC) and all subsequent supplemental SOCs (SSOCs).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Since the prior final denial of the Veteran's claim in December 1994, the Veteran has asserted that his psychiatric symptomatology initially manifested during his military service, possibly as a result of an assault which occurred in October 1968.  Indeed, the Veteran has submitted a service record which reflects that he was the victim of an alleged assault in October 1968.  Further, in September 2005, L.D., M.D., stated that the Veteran reported that he experienced panic attacks during his service.  This evidence is new and material, as it was not before the RO at the time of the December 1994 rating decision and relates to an unestablished fact necessary to substantiate the claim.  The evidence pertains to incurrence and continuity and it raises a reasonable possibility of substantiating the claim.  

As this evidence is both new to the record and pertains to incurrence (the reason for the December 1994 RO denial), it raises a reasonable possibility of substantiating the claim.  The Board concludes that new and material evidence has been submitted; the claim of service connection for an acquired psychiatric disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened and, to this limited extent only, the appeal is granted.



REMAND

The Board finds that a remand is required concerning the Veteran's reopened claim.  It is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  Given that the Board has found that the claim should be reopened, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The laws and regulation concerning service connection, in general, as well as service connection for PTSD and congenital diseases, such as personality disorders, have been recounted above and will not be repeated.  

The Board observes that there are outstanding treatment records which may be relevant to substantiating the Veteran's claim.  The Board notes that VA outpatient treatment records from the VA Medical Center (VAMC) in Cincinnati, Ohio, are associated with the Veteran's VA claims file.  However, review of these records reflects that they are not complete.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Thus, VA records should be obtained on remand.

Further, a review of the Veteran's claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, the medical records relied upon by the SSA are not in the claims file.  The Board notes that VA has a statutory duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As such records may contain pertinent medical evidence, these records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Moreover, the Veteran has recently asserted that his acquired psychiatric disorder is the result of an in-service assault.  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The Board notes that the Veteran has not been provided proper notice advising him of the regulatory amendments to 38 C.F.R. § 3.304(f) or of the alternative sources of evidence that may be submitted to corroborate his claim for service connection for an acquired psychiatric disorder, to include PTSD, based on in-service personal assault.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  Additionally, an updated VCAA letter would be useful on in view of the reopened claim and the characterization of the claim.

Further, due to the Veteran's various assertions and possible theories of entitlement, the Board concludes that a contemporaneous VA examination is necessary to obtain medical opinions.  See 38 C.F.R. § 3.159(c)(4)(A); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a proper VCAA notice letter in connection with his claim for service connection for an acquired psychiatric disorder.  The letter should inform of the recent regulatory amendments to 38 C.F.R. § 3.304(f) regarding PTSD.  The letter must also comply with the special provisions of VA Adjudication Procedure Manual M21-1MR, Part IV, regarding personal assault claims, including notification of the alternative sources of evidence the Veteran may submit or evidence of behavioral changes that may support his claim.  See 38 C.F.R. § 3.304(f)(3).

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for any psychiatric condition.  

3.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's psychiatric condition(s).  In particular, obtain the Veteran's VA outpatient treatment records from the Cincinnati VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  Contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the medical records upon which the decision(s) were based.  

6.  Arrange for a VA psychiatric examination of the Veteran to determine the nature and etiology of any current acquired psychiatric disorders.
(Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The Veteran's VA claims file must be made available to and reviewed by the VA examiner.  This should be noted in the VA examination report.  All indicated studies, tests and evaluations deemed necessary should be performed, including any necessary psychological testing.  

The examiner should report a multi-axial diagnosis, identifying all current acquired psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  

a.  If PTSD is diagnosed, the examiner should identify the specific stressor(s), to include "fear of hostile military or terrorist activity," supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

b.  As to any other diagnosed acquired psychiatric disorder, the VA examiner is to provide an opinion as to whether such is/are at least as likely as not (meaning likelihood of at least 50 percent) causally-related to the Veteran's service, to specifically include whether such had its/their onset during the Veteran's service.  

c.  The VA examiner should specifically comment as to whether any current acquired psychiatric disorder is at least as likely as not (meaning likelihood of at least 50 percent) the result of in-service aggravation of any congenital personality disorder due to superimposed disease or injury.  

d.  In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault in October 1968, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50 percent) that any in-service assault or experiences described by the Veteran occurred.  

e.  If the examiner concludes that the alleged assault occurred in October 1968, the examiner should then specifically comment as to whether any current acquired psychiatric disorder is at least as likely as not (meaning likelihood of at least 50 percent) related to the Veteran's alleged assault in October 1968.  

f.  For any diagnosed psychoses, the VA examiner should opine whether it is at least as likely as not (meaning likelihood of at least 50 percent) that such became manifested within the initial post-service year (between January 1968 and January 1970).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

7.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

8.  After undertaking any other necessary development, adjudicate the Veteran's acquired psychiatric disorder claim in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and afforded a reasonable period of time within which to respond thereto before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


